DETAILED ACTION
In Reply filed on 02/18/2022, Claims 1-17 are pending. Claims 1 is currently amended. Claims 1-17 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
Status of Previous Rejections/Objections
35 USC § 103 rejection of claims 1, 3-6 and 14-16 as being obvious in view of Ruff and Susnjara have been maintained based on Applicant’ s amendment. See Response to Argument. 
35 USC § 103 rejection of claims 2 and 10-13 as being obvious over Ruff and Susnjara in view of Hardwick have been maintained based on Applicant’ s amendment. See Response to Argument.
35 USC § 103 rejection of claims 8-9 as being obvious over Ruff and Susnjara in view of Kasperchik have been maintained based on Applicant’ s amendment. See Response to Argument.
35 USC § 103 rejection of claim 17 as being obvious over Ruff and Susnjara in view of Kasperchik and Hodgdon has been withdrawn and new ground of rejection has been established. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the intermediary coating rigidly affixed the bondable particulate material relative to the build plate”. The meres and bounds of the term “relative” unclear which renders the claim indefinite. The term “relative” seems to be used to considered two variables in relation or in proportion to something else, but it is unclear what are the two variables are being considered in relative with or in proportion with. 
Claims 2-17 are rejected by virtue of depending on an indefinite claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/149054 A1 (“Ruff et al” hereinafter “Ruff”) and US2017/0282461 (“Susnjara et al” hereinafter Susnjara).
Regarding Claim 1, Ruff teaches a method, in an extrusion deposition modeling process ([0019] “Fused Filament Fabrication” utilizes extrusion [0009]), for preparing ([0019]) a surface of a build plate (0014, “print bed substrate plate”) to provide a bondable surface (Figure 4, upper surface 25) to a first material (0040, thermoplastic filament material) to be deposited onto the build plate by extrusion ([0009]), the method comprising: 
applying, in a first application to the surface of the build plate, an intermediary coating ([0014] where the permanent print surface coating provides an interface layer further comprises of “a laminate of two or more layers of the same or different material [0026]”) as a flowable liquid ([0054], coating may show distinct phases in liquid form before coating occurs and maintain this morphology to the final coating) to the build 
in a second application to the surface of the build plate, subsequent to the first application, applying to the intermediary coating a bondable particulate material (fillers including particulate material [0041]) comprising fine particulate (the particulate material includes nanoparticles [0042] in an emulsion form [0039]) of a second material (matrix forming compound or composition [0027] is in the interface material and thus is separate from the first material [0014]), wherein at least some of the bondable particulate material (fillers including particulate material [0041]) becomes affixed (0042)onto the intermediary coating ([0014] one of the laminate layers of the interface layer); 
heating the build plate to a target temperature that is above 120°C ([0034], the coating is stable at temperature over 300°C. Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  
depositing, by extrusion (0019, “Fused Filament Fabrication”), the first material (0040, thermoplastic filament material) onto the bondable particulate material in the course of constructing a solid object (0066, object with a solid bottom surface) made from the first material and supported by the build plate (0019, “print bed substrate plate”);
wherein at least a portion of the depositing occurs while the build plate is above 120°C ([0067-0068], removal of the printed object occurs when the coating remains above 100°C implies at least some deposition occurs at temperature above 100°C. Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.) and wherein the intermediary coating rigidly affixes the bondable particulate material relative to the build plate while the build plate is at a target temperature that is above 120°C ([0034], the coating is both physical and chemical stable at high temperature over 300°C implies the particulate materials are still affixed to the intermediary coating).
Ruff fails to teach applying an intermediary coating in a first application to the surface of the build plate and in a second application to the surface of the build plate, subsequent to the first application, applying to the intermediary coating a bondable particulate material.
However, Susnjara teaches applying an intermediary coating in a first application to the surface of the build plate ([0010], applying an adhesive material to the removable 
Ruff and Susnjara are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing using thermoplastic material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Ruff with the two steps application disclosed by Susnjara because it will achieve a stable, yet flexible surface and significantly reduced incident of warping or other deformation during the cooling cycle ([0023]). Furthermore, it would have been obvious to substitute the one step coating of a slurry solution disclosed by Ruff with the two steps process taught be Susnjara because it will lead to identical and predictable results. See MPEP 2143 (I)(B). 
Regarding Claim 3, the combination of Ruff and Susnjara claimed the method of claim 1 wherein the bondable particulate material (Ruff, fillers including particulate material [0041]) is a substance to which the first material (Figure 4, lines of plastic 2) bonds (Figure 4, upper surface 25 for 3D printing, [0042], the fillers are used to increase the adhesion of the printed layer of first material to the surface of the permanent print surface coating) as the first material is extruded. 
Regarding Claim 4, the combination of Ruff and Susnjara claimed the method of claim 1 wherein the first material (Ruff, [0040], thermoplastic filament material) does not bond directly to the intermediary coating (Figure 4, upper surface 25, the material bonds to the upper surface but not directly to the intermediary coating [0064]). 
Regarding Claim 5, the combination of Ruff and Susnjara claimed the method of claim 1 wherein the bondable particulate material (Ruff, fillers including particulate material [0041]) becomes affixed ([0039]) to the intermediary coating ([0014] one of the laminate layers of the interface layer) such that a first amount of force (the filler is blended with the curable matrix-forming compound or composition [0039], where the first force is considered to be Van der Waals force as indicated in the instant application [0040]) is required to detach the fine particles (0039, emulsion form) from the intermediary coating ([0014] one of the laminate layers of the interface layer), and further comprising the step of: performing a conditioning process on the intermediary coating (0034, curing the matrix-forming compound or composition) such that a second amount of force (the instant application [0047] states conditioning process, “curing [0034]”, result in a significant increase in the removal force required), greater than the first amount of force is required to detach the fine particles during or after the conditioning process (“curing [0034]” results in a significant increase in the removal force required).
Regarding Claim 6, the combination of Ruff and Susnjara claimed the method of claim 5 wherein the conditioning process (Ruff, [0034], curing the matrix-forming compound or composition) further comprises one or more of the following actions upon the intermediary coating ([0014] one of the laminate layers of the interface layer): heating ([0033]), drying, condensing, cross-linking, polymerizing, crystallizing, catalysis, or photonic excitation.
Regarding Claim 7, the combination of Ruff and Susnjara claimed the method of claim 6. Ruff does not explicitly teach wherein the conditioning process involves raising the temperature of the intermediary coating to above 120°C. 
However, Ruff teaches the conditioning process (Ruff, [0034], curing the matrix-forming compound or composition) and raising the temperature of the intermediary coating to be chemically and physically stable at high temperature over 300°C ([0034]). Therefore, it implies that the intermediary coating can be heated to a temperature that is above 120 °C. Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Clam 14, the combination of Ruff and Susnjara claimed the method of claim 1 wherein said bondable particulate material comprises a polymer material (Ruff, fillers including particulate material and polymer material [0041]) that does not adhere to the build plate (bondable particulate material adheres to the laminate layers of the interface layer [0014] and not the build plate). 
Regarding Claim 15, the combination of Ruff and Susnjara claimed the method of claim 1 wherein the surface of the build plate further comprises a metallic surface (Ruff, [0047]) and the first material does not adhere to the metallic surface directly ([0047], the surface of the print bed substrate needs to pre-treated to promote adhesion which implies there is negligible adhesion without pretreatment). 
Regarding Claim 16.
Claims 2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/149054 A1 (“Ruff”) and US2017/0282461 (“Susnjara et al” hereinafter Susnjara) as applied to claim 1 above, and further in view of US2020/0306869 A1 (“Hardwick et al” hereinafter “Hardwick”).
Regarding Claim 2, the combination of Ruff and Susnjara teaches the claimed method of claim 1. Ruff teaches the first material is a polylactic acid, which is a polyester ([0040]) and second material is a polyamide ([0041]). Ruff fails to teach the second material is of substantially the same composition as the first material. 
However, Hardwick discloses polyamide and polyester are both known fusible thermoplastic polymers in the field of 3D printing ([0116]). 
Ruff, Susnjara, and Hardwick are considered to be analogous to the claimed invention because they are in the same field of solid-state additive manufacturing system using extrusion. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material disclosed by the modified Ruff by using the polyamide of Hardwick because Hardwick indicates that polyesters and polyamide are both acceptable fusible polymer materials for 3D printing ([0116]). Furthermore, utilizing one known fusible thermoplastic material in place another known fusible thermoplastic material also suitable in the field of 3D printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 10, the combination of Ruff and Susnjara teaches the claimed method of claim 1. Ruff teaches the first material is a polylactic acid, which is a polyester ([0040]). Ruff fails to teach the first material is polyetherimide. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material disclosed by the modified Ruff by using the polyetherimide of Hardwick because Hardwick indicates that polyesters and polyetherimide are both acceptable fusible polymer materials for 3D printing ([0116]). Furthermore, utilizing one known fusible thermoplastic material in place another known fusible thermoplastic material also suitable in the field of 3D printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 11, the combination of Ruff and Susnjara teaches the claimed method of claim 1. Ruff teaches the first material is a polylactic acid, which is a polyester ([0040]). Ruff fails to teach the first material further comprises one or more polymers selected from the group consisting of polyketone, polyetherketone, polyetheretherketone and polyetherketoneketone. 
However, Hardwick discloses polyetheretherketone (PEEK) and polyester are both known fusible thermoplastic polymers in the field of 3D printing ([0116]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material disclosed by the modified Ruff by using the PEEK of Hardwick because Hardwick indicates that polyesters and PEEK are both acceptable fusible polymer materials for 3D printing ([0116]). Furthermore, utilizing one known fusible thermoplastic material in place another known fusible thermoplastic material also suitable in the field of 3D printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 12, the combination of Ruff and Susnjara teaches the claimed method of claim 1. Ruff teaches the first material is a polylactic acid, which is a polyester ([0040]). Ruff fails to teach the first material is insoluble in at least one ketone group solvent.
However, Hardwick discloses polyetherimide (PEI) and polyester are known fusible thermoplastic polymers in the field of 3D printing ([0116]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material disclosed by the modified Ruff by using the PEI of Hardwick because Hardwick indicates that polyesters and PEI are both acceptable fusible polymer materials for 3D printing ([0116]). Furthermore, utilizing one known fusible thermoplastic material in place another known fusible thermoplastic material also suitable in the field of 3D printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07. Consequently, the modified Ruff utilizes the same material (PEI) as that of the instant application which was identified as being insoluble to at least one ketone group solvent ([0018]).
Regarding Claim 13, the combination of Ruff and Susnjara teaches the claimed method of claim 1.  Ruff fails to teach the first material has a glass transition temperature above 200°C. 
However, Hardwick discloses polyetherimide (PEI) and polyester are both known fusible thermoplastic polymer in the field of 3D printing ([0116]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material disclosed by the modified Ruff by using the PEI of Hardwick because Hardwick indicates that polyesters Consequently, modified Ruff utilizes the same material (PEI) as that of the instant application which was identified as having a glass transition temperature of over 210°C ([0014]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/149054 A1 (“Ruff”) and US2017/0282461 (“Susnjara et al” hereinafter Susnjara) as applied to claim 1 or 7 above, and further in view of US2018/0272561 A1 (“Kasperchik et al” hereinafter Kasperchik).
Regarding Claim 8, the combination of Ruff and Susnjara teaches the claimed method of claim 1. Ruff further teaches using low molecular weight ([0041]) water soluble ([0045]) material as intermediary coating. Ruff fails to teach the intermediary coating comprises a carbohydrate substance dissolved in a polar solvent.
Kasperchik also disclosed the uses of low molecular weight water soluble material as intermediary coating. Furthermore, the intermediary coating (Figure 2, binder 42) comprises a carbohydrate substance ([0022], sugar) dissolved in a polar solvent (binder is soluble [0021] in the fusing agent which may be water [0039] and water is an example of polar solvent).
Ruff, Susnjara, and Kasperchik are considered to be analogous to the claimed invention because both are in the same field of manufacturing 3D object through extrusion. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preparation steps of a 
Regarding Claim 9, the combination of Ruff and Susnjara teaches the claimed method of claim 7.  Ruff further teaches utilizing low molecular weight ([0041]) water soluble ([0045]) material for intermediary coating. Ruff fails to teach the intermediary coating comprises a solution made of sucrose dissolved in water. 
Kasperchik also disclosed the uses of low molecular weight water soluble material as intermediary coating. Furthermore, the intermediary coating (Figure 2, binder 42) comprises a solution made of sucrose ([0022], sugar) dissolved in water (binder is soluble [0021] in the fusing agent which may be water [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the preparation steps of a build plate with intermediary coating disclosed by the modified Ruff by using a solution made of sucrose dissolved in water as the intermediary coating solution as taught by Kasperchik because utilizing one known suitable binder in place of another to also form an intermediary coating in the field of 3D printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015/149054 A1 (“Ruff”) and US2017/0282461 (“Susnjara et al” hereinafter  as applied to claim 1 above, and further in view of US2018/0272561 A1 (“Kasperchik et al” hereinafter Kasperchik) and US 2021/0387422 (Liu)
Regarding Claim 17, the combination Ruff and Susnjara teaches the claimed method of claim 1. Ruff further teaches utilizing low molecular weight ([0041]) water soluble ([0045]) material for intermediary. Ruff fails to teach the intermediary coating contains at least one protein. Kasperchik also uses low molecular weight water soluble material for 3D printing where the intermediary coating (Figure 2, binder 42) comprises a solution made of sucrose ([0022]) dissolved in water (binder is soluble [0021] in the fusing agent which may be water [0039]). Liu discloses another method for using fused filament fabrication process ([0003]) to manufactured 3D object where proteins and sugars ([0047]) are known alternatives as fillers. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intermediary coating of the modified Ruff such that it comprises at least one protein as taught by Kasperchik and Liu because sugar and protein are both acceptable binder materials for intermediary coating in the field of 3D manufacturing to support the manufactured of the 3D object ([0006]). Furthermore, utilizing one known suitable binder in place of another to also form an intermediary coating material in 3D printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.  
Response to Arguments
Applicant's arguments filed on 03/02/2022 have been fully considered but they are not persuasive. 
The Applicant argues the Ruff teaches away from the claimed invention. Specifically, Ruff teaches a completely smooth surface for the coating which teaches way from protrusion of bare adhesion-promoting components in the coating such that a thermoplastic being deposited on the coating could partially engulf them as claimed in the instant application.
The Examiner respectfully disagrees with this argument. Under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, claim 1 does not disclose any limitation related to thermoplastic being deposited on the coating could partially engulf the particulate material that were being applied. In fact, none of the claimed subject matter contains this limitation. Therefore, Ruff does not teach away from the claimed subject matter.
The Applicant argues the Ruff and Susnjara reference contradict one another, therefore, one of ordinary skill would be dissuaded from combining these references due to the obviously contradictory teachings. Specifically, Ruff relies on firmness of the matrix-forming compound, despite exposure to heat. While, Susnjara disclosure reiterates numerous times the importance of, not only maintaining flexibility and movement but even allowing for further softening of an analogous coating component when subjected to heat. Therefore, one of ordinary skill confronted with disclosures of both Ruff and Susnjara would have to choose one or the other teaching to follow because they place contradictory constraints ('must harden' vs. 'must soften') on a key 
The Examiner respectfully disagrees. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (See MPEP 2141.01(a)(I). Both the Ruff and Susnjara are analogous to the claimed invention since both are in the same field of pre-coating the build surface to ease the removal of manufactured object. 
The soften and harden concepts of the surface coating relate directly with the characteristics of the material used for the coating. However, the Susnjara reference was used to modified the Ruff to include a two-step application process. The two-step application process does not rely on the type of material used during the coating process. Therefore, one of ordinary skill in the art would found it obvious to have modified the method disclosed by Ruff with the two steps application disclosed by Susnjara because it will achieve a stable, yet flexible surface and significantly reduced incident of warping or other deformation during the cooling cycle (Susnjara, [0023]).
The Applicant argues the claimed invention teaches differ from both the Ruff and Susnjara reference. Specifically, Applicant adopts a principle, novel over Ruff or Susnjara, whereby partially exposed adhesion-promoting particulate material becomes rigidly affixed in place by an intermediary coating that exhibits heat-tolerant or heat-assisted rigidity and then remains attached to the printed part, rather than the build 
The Examiner respectfully disagrees. The Examiner would like to reminds the Application, under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, claim 1 does not disclose any limitation related to particulate material remains attached to the printed part, rather than the build plate, during a removal process. In fact, none of the claimed subject matter contains this limitation. Therefore, it cannot be considered critical when examining the claimed subject matter. In addition, Ruff does teach a heat-tolerant or heat-assisted rigidity coating since the intermediary coating is both chemically and physically stable at temperature over 300°C ([0034]), and a permanent print surface coating containing a thermoset material is harder, more durable, and able to survive higher temperatures, than a coating containing a thermoplastic material ([0042]).
The Applicant argues Ruff reference teaches a permanent coating layer whereas the instant application permits changing a surface particles with every print cycle. Specially, contrary to Ruffs objective of an integrity of permanently surface coating and achieving reusable surface that cleanly separates from a printed part, Applicant has taken the path of creating an expressly non-permanent surface treatment comprising exposed particles which are applied after, and then become partially embedded in, an intermediary coating that is to be reapplied with each print cycle.

The Applicant argues the Ruff reference fails to discloses the limitation recites in claim 5. Specifically, claim 5 concerns the force required to remove the bondable particulate material from the intermediary coating would be higher after the intermediary coating has been heated than before it is heated.
The Examiner respectfully disagrees. Again, the Examiner would like to point out none of the claimed subject matter involves the step of removing the particulate material from the intermediary coating. In fact, under the BRI, claim 5 only discloses conditioning process should increase the force required to remove the particles. Ruff teaches the filler is blended with the curable matrix-forming compound or composition ([0039]), which at the minimum will require Van der Waals force to separate them. Then, Ruff went on and discloses intermediary coating and the fillers undergo curing process ([0034]). The instant application discloses conditioning process includes raising the 
The Applicant argues the use of Hardwick reference, in addition to Ruff and Susnjara, to reject claims 2 and 10-13 by mere mention of two thermoplastics falls far short of showing that Ruff could be made to meet Applicant's recitation that they are the same material or are substantially similar such that the print-to-build plate adhesion approaches that of interlayer adhesion that would be exhibited among higher layers of the printed piece.
The Examiner respectfully disagrees. For claim 2, Ruff disclosed the first material, the material used to manufacture a 3D object, is a polylactic acid, which is a polyester ([0040]) and second material, which is the filler, is a polyamide ([0041]). Hardwick discloses both polyamide and polyester are known fusible thermoplastic polymers in the field of 3D printing to make 3D object ([0116]). Therefore, substituting the polyester material disclosed by Ruff with the polyamide as taught by Hardwick is well within the ambit of one of ordinary skill in the art since it is well known that polyamide could also be used to manufactured 3D object. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07). 

The Applicant argues the use of binder in Kasperchik reference, in addition to Ruff and Susnjara, to reject claims 8-9 have different role/purpose as the role of the intermediary coating of the claimed invention. Specifically, the Kasperchik binder is described in [0021] and [0022] of that reference but is applied to coating irregular ceramic particles for an entirely different purpose, namely temporarily adhering the ceramic particles together to impart "enough mechanical stability to survive limited handing". 
The Examiner respectfully disagrees. Ruff reference already disclosed using low molecular weight ([0041]) water soluble ([0045]) material as intermediary coating. Kasperchik reference also disclosed the uses of low molecular weight water soluble material as intermediary coating. Kasperchik further discloses the intermediary coating 
In addition, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (MPEP 2144. IV). Therefore, the binder as disclosed by Kasperchik does not have to serve the same purpose as the instant application for the modification to be obvious. 
The Applicant argues the Office's rejection of claim 17relies upon the mere coincidence of the words 'sugar' and 'protein' appearing within Hodgdon reference have not been considered because new reference has been used to reject claim 17. 
In conclusion, the combination of Ruff and Susnjara reference does teach all of the limitations of Claim1 and the 35 USC 103 rejection with claim 1 is maintained. Furthermore, 35 USC 103 rejections of claims 2-16 have been maintained in view of Applicant’s argument. New ground of rejection has been established for claim 17. Currently, claims 1-17 are not allowable over the art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744